DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Figures 1A – 5B and 7A – 9B
Species B: Figures 6A – 6D
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because the groups do not share the same or corresponding technical feature. Since independent claim 1 and 15 are rejected as detailed below under Baker, US (2017/0215594), hence since one species does not have a special technical feature therefore both embodiments could not share the same or corresponding technical feature.
During a telephone conversation with attorney Glenn on 02/26/2021 a provisional election was made without traverse to prosecute the invention of species A, claims 1-13 and 15-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims and amended if needed to ensure there are no 112 issues. Failure to do so may result in no rejoinder. Further, note that the prohibition against 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hinged/folding joints (Claim 2 & 3) between the first and the second center panel and the first and second top panels respectively” and “the label is integrally formed as part of the first top panel and the second top panel, mating when the first top panel and the second top panel collectively provide a plane” must be shown or the feature(s) canceled from the claim(s).  In fact, with respect to the elected embodiment, there does not appear to be any label shown since it is only shown as 210 for the nonelected embodiment, further note that no reference character for the label has been provided for the elected embodiment.  This feature must be shown or the feature(s) canceled from the claim(s) for the elected embodiment.  No new matter should be entered.
The drawings are objected to for having reference characters not described in the specification, such as but not limited to 135 in fig.’s 1A and1B for example.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 2, 3 and 5 are objected to because of the following informalities:  
Claim 2 recites “the first center panel is connected to the first top panel in a hinged joint; and the second center panel is connected to the second top panel in a hinged joint”; examiner recommends using first and second hinged joints to eliminate ambiguity in place of calling both joints “a hinged joint”. The issues applies to “folding joint” of claim 3. 
Claim 5 recites “each hinge joint uses pins”; firstly, it appears that applicant meant to refer to the “hinged joint” established in claim 2 from which claim 5 depends via claim 4, therefore consistent nomenclature is required with the letter “d” at the end of “hinge”. Secondly, examiner recommends the language “comprises” or “includes” in place of “uses” since it can be unclear as to in which manner the pins are being used.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “each rotatably joint is a hinged joint”; this recitation is indefinite because firstly it is not understood what is meant by “each rotatably joint” and secondly, even if examiner was to assume “each rotatable joint”, then this limitation would lack antecedent basis because there are only hinged joints established in the claims. 
Claim 13 recites “the label is attached to the top panel”; this recitation appears contradicting and/or redundant to claim 11 from which claim 13 depends since claim 11 recites “a top panel having a label formed thereon”; which implies that the label is formed as part of the top panel, hence further limiting it as being attached implies that it is not part of the top panel but a separate component that can be applied later. Also, if it is formed thereon, it must be attached so it is 
Claim 5 is rejected since it depends from rejected claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker, US (2017/0215594).
In regards to claim 1 Baker discloses:
A step stool (fig. 1), comprising: a first top panel (14) rotatably connected to a second top panel (16); a front panel (34) rotatably connected to the first top panel (14); a rear panel (38) rotatably connected to the second top panel (16); a first side panel (50) rotatably connected to the front panel (34); a second side (52) panel rotatably connected to the first side panel (50) and rotatably connected to the rear panel (38); a third side panel (48) rotatably connected to the front panel (34); a fourth side panel (46) rotatably connected to the third side panel (48) and rotatably connected to the rear panel (38); and a center support member (86, 88) having a first center panel (86) rotatably connected to an underside of the first top panel (as shown in figs. 2 and 3), a 

    PNG
    media_image1.png
    573
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    698
    media_image2.png
    Greyscale

In regards to claim 2 Baker discloses the first center panel (86) is connected to the first top panel (14) in a hinged joint (top 128, 130; fig. 3); and the second center 
In regards to claim 3 Baker discloses the first center panel (86) is connected to the first top panel (14) in a folding joint (top 128, 130; fig. 3); and the second center panel (88) is connected to the second top panel (16) in a folding joint (bottom 128, 130; fig. 3).
	In regards to claim 4 Baker discloses each rotatably joint is a hinged joint (hinged joints shown in fig. 1).
	In regards to claim 5 Baker discloses each hinge joint uses pins and receptacles (paragraph [0018]; excerpt highlighted below).

    PNG
    media_image3.png
    566
    602
    media_image3.png
    Greyscale


	
    PNG
    media_image4.png
    136
    499
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    236
    486
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    217
    436
    media_image6.png
    Greyscale

In regards to claim 7 Baker discloses the handle includes two through-holes (see annotated drawings).

    PNG
    media_image7.png
    325
    502
    media_image7.png
    Greyscale

	In regards to claim 8 Baker discloses the first top panel (14) and the second top panel (16) include frictional surfaces (examiner takes the position that all surfaces exhibits a level of coefficient of friction) as a top surface (76, 78) of each top panel.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker, US (2017/0215594).
In regards to claim 15 Baker discloses:
A step stool (fig. 1), comprising: a first top panel (14) rotatably connected to a second top panel (16); a front panel (34) rotatably connected to the first top panel (14); a rear panel (38) rotatably connected to the second top panel (16); a first side panel (50) rotatably connected to the front panel (34); a second side (52) panel rotatably connected to the first side panel (50) and rotatably connected to the rear panel (38); a third side panel (48) rotatably connected to the front panel (34); a fourth side panel (46) rotatably connected to the third side panel (48) and rotatably connected to the rear panel (38); and wherein the first top panel (14) includes a handle (30) and the second top panel (16) includes a recess (32) in which the handle of the first top panel fits (paragraph [0010]; excerpt below).

    PNG
    media_image4.png
    136
    499
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    236
    486
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    217
    436
    media_image6.png
    Greyscale

	
    PNG
    media_image1.png
    573
    773
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claim 7 above.
In regards to claim 9 Baker does not disclose a label. However, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). A person of ordinary skill in the art would find it beneficial to introduce a label onto the top panels of the step stool of Baker in order to provide the product information including safety specifications of the step stool in an easy to read manner to the end user.   As an alternative or addition to the obvious rationale, it is noted that there is no new and nonobvious relationship between the label and the substrate/stool, as mentioned in section 2111.05 of the MPEP “this limitation is not owed patentable weight”.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claim 9 above, and further in view of Horton, US (2011/0315586).
In regards to claim 10 Baker does not disclose the label being integrally formed as part of the first top panel and the second top panel.


    PNG
    media_image8.png
    162
    597
    media_image8.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to have a label that is integrally a part of the first top panel and the second top panel for the predictable function of preventing the label from being worn off or unintentionally removed from the top panels surfaces and hence have important safety information missing from the device. 
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, US (2017/0215594).
In regards to claims 11 and 13, Baker discloses:
	A step stool (fig. 1), comprising: a top panel (14, 16); a front panel (34); a rear panel (38); a first side panel (50, 52); and a second side panel (46, 48); wherein the front panel is joined to the top panel (fig. 1), the rear panel is joined to the top panel (fig. 1), the first side panel is joined to the top panel (fig. 1) and the second side panel is joined to the top panel (fig. 1), and the front panel, rear panel, first side panel and second side panel support the top panel in a plane essentially perpendicular to a surface of each of the front panel, rear panel, first side panel and second side panel. (Fig. 1).
.
Claim 12  are rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claim 11 above, and further in view of Horton, US (2011/0315586).
In regards to claim 12 Baker does not disclose the label being integrally formed as part of the first top panel and the second top panel.
However, Horton teaches the label is integrally formed (paragraph [0051]; excerpt below).

    PNG
    media_image8.png
    162
    597
    media_image8.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to have a label that is integrally a part of the first top panel and the second top panel for the predictable function of . 
	 Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claim 15 above.
In regards to claims 16 and 19 Baker does not disclose a label on the first top panel and the front panel respectively. However, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). A person of ordinary skill in the art would find it beneficial to introduce a label onto the first top panel and the front panel of the step stool of Baker in order to provide the product information including safety specifications of the step stool in an easy to read manner to the end user. 
Furthermore, in regards to claim 17, one of ordinary skill in would apply the label to the first and second top panels, where the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  A person of ordinary skill in the art would find that having the label spread over both top panels would provide for larger font for the instructions and safety information which would make it easier for the end user to locate and read.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claim 17 above, and further in view of Horton, US (2011/0315586).

However, Horton teaches the label is integrally formed (paragraph [0051]; excerpt below).

    PNG
    media_image8.png
    162
    597
    media_image8.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to have a label that is integrally a part of the first top panel and the second top panel for the predictable function of preventing the label from being worn off or unintentionally removed from the top panels surfaces and hence have important safety information missing from the device. The placement of the label as described above onto the first and second top panels dictates that the halves of the label mating when the first top panel and the second top panel collectively provide a plane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Primary Examiner, Art Unit 3634